Citation Nr: 0525308	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-11 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment for the period beyond September 7, 
2001, for the Fall semester 2001, and payment for the period 
beyond February 1, 2002, for the Winter semester 2002.  



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel










INTRODUCTION

The veteran had active military service from June 1976 to 
June 1996. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which determined that the veteran should only be paid until 
the course ending dates for the 2-week module courses he took 
from August 27, 2001, to September 7, 2001, and from January 
21, 2002, to February 2, 2002.  


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education to 
achieve his Master of Divinity degree at the Nazarene 
Theological Seminary.  

2.  A compliance survey shows that the veteran was enrolled 
in a 3-credit course during the Fall 2001 semester; this 
course was a 2-week module course that began on August 27, 
2001, and ended on September 7, 2001.  

3.  A VA Form 22-1999B form updated on April 9, 2002, shows 
that the veteran was taking 9 credit hours for the Winter 
2002 semester; 6 of the 9 credit hours were for two 2-week 
modules that began on January 21, 2002, and ended on February 
1, 2002.  

4.  The veteran was paid at the 1/4 rate for the period from 
August 27, 2001, to September 7, 2001, for the 2-week module 
course.  

5.  The veteran was paid at the full-time rate for the period 
from January 21, 2002, to February 1, 2002 for the two 2-week 
module courses.  




CONCLUSION OF LAW

Payment is not warranted for the period beyond September 7, 
2001, for the Fall semester 2001, or for the period beyond 
February 1, 2002, for the Winter semester 2002.   38 U.S.C.A. 
§§ 3002, 3011, 3014 (West 2002); 38 C.F.R. §§ 21.7120, 
21.7135(g), 21.7144 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

An enrollment certificate dated June 19, 2001, for the Fall 
2001 shows that the veteran was enrolled for 6 credit hours 
at the Nazarene Theological Seminary from August 27, 2001, to 
December 14, 2001.  Training time was described as at the 3/4 
rate.  

A VA Form 22-1999b (Notice of Change in Student Status) dated 
September 18, 2001, shows that the veteran's credit hours for 
the Fall 2001 were adjusted to 3 hours since he had been able 
to take one of his courses through cross-registration at a 
university, and did not need to take the course at the 
seminary.  The certifying official did verify that the 
veteran did complete the 2-week module class.  Training time 
was adjusted to the 1/4 rate.  

An enrollment certificate dated September 27, 2001, shows 
that the veteran was enrolled for 6 credit hours at the 
Nazarene Theological Seminary from January 21, 2002, to May 
10, 2002.  Training time was described as at the 3/4 rate.  

A compliance survey dated March 14, 2002, alerted the VA that 
the veteran was only enrolled for 3 credit hours, not 6, at 
Nazarene Theological Seminary in the Fall of 2001.  In 
addition, the class was a 2-week module that ran from August 
27, 2001, to September 7, 2001.  

A VA Form 22-1999b (Notice of Change in Student Status) 
updated on April 9, 2002 (it was originally dated on February 
12, 2002) , notified the VA that the 6 of the 9 credit hours 
for the Winter 2002 Semester were two 2-week modules that ran 
from January 21, 2002, to February 1, 2002.  The training 
time after adjustment was listed as full-time.  

In the veteran's notice of disagreement dated April 13, 2002, 
he stated that he believed he should be paid over the 16 week 
terms because the students were given the entire 16 week term 
to complete the course work for the 2 week modules.  The 
veteran quoted M22-4, part IX (Change 6), paragraph 3.19, 
stating the veteran could receive benefits for courses 
combining independent study with resident training.  

The RO made a phone call on June 20, 2002 to the VA 
certifying official at the school to confirm the veteran's 
claim of independent study.  The certifying official 
confirmed that the students had the entire 16 week term to do 
the course work, but the classroom time was the 2 week 
module.  The certifying official confirmed that these modules 
were not listed as "independent study" in their course 
catalogue, and were not considered by the school to be 
independent study because they were modules.  

The educational liaison representative (ELR) went to the 
school to perform the compliance survey.  He confirmed that 
the classes in question were approved by the VA as 2-week 
modules (not independent study) and that VA could only pay 
for the 2 weeks the veteran was attending the module.  

In the veteran's August 2002 substantive appeal, he stated 
that he was enrolled at Nazarene Theological Seminary for the 
entire term of the semester regardless of the mode of study.  
He described his educational work loads for the one class 
taken in the Fall of 2001 and for the two classes taken in 
the Spring of 2002, and described work he had to do before 
and after the classes.  He stated that the number of 
classroom contact hours for the 2-week module classes were at 
least the same as for the resident classes.  He asserted that 
maybe VA had to change their regulations to allow for 
additional payment for non-traditional modes of education.  
He asserted that perhaps the seminary needed to change how 
the courses were described so that VA could approve payment 
of the benefits.  


Analysis

The appellant has already been accepted for basic educational 
assistance benefits under the provisions of Chapter 30, which 
provides, inter alia, an educational assistance program to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service. 
38 U.S.C.A. § 3001 (West 2002).  

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23) (2004). 38 
U.S.C.A. § 3002(a)(3) (West 2002); 38 C.F.R. § 21.7120 
(2004). A program of education, in pertinent part, is any 
unit course or subject or combination of courses or subjects, 
which is pursued at an educational institution. 38 C.F.R. § 
21.7020(b)(23).  When the veteran's course ends, the 
effective date of discontinuance of his award of educational 
assistance will be the ending date of the course or period of 
enrollment as certified by the educational institution.  
38 C.F.R. § 21.7135(g) (2004).  

In this case, the evidence shows that the veteran was 
enrolled in a 2-week module for the Fall 2001 Term from 
August 27, 2001, to September 7, 2001.  The veteran does not 
dispute that the course ended on September 7, 2001.  The 
evidence also shows that the veteran was enrolled in two 2-
week modules for the Winter 2002 Term extending from January 
21, 2002, to February 1, 2002.  The veteran does not dispute 
that the two courses ended on February 1, 2002.  

Although the veteran described work he had to do for the 
aforementioned 2-week modules before and after the modules, 
the fact remains that the ending dates of the modules were 
certified as being on September 7, 2001, and February 1, 
2002.  Pursuant to 38 C.F.R. § 21.7135(g), the veteran cannot 
be paid beyond the ending dates of those modules.  Since he 
cannot be paid beyond the ending dates of the modules, his 
claim must be denied.  He is entitled to payment at the 1/4 
rate for the period from August 27, 2001, to September 7, 
2001 for the 2-week module course he took during this time, 
and is entitled to payment at the full-time rate for the 
period from January 21, 2002, to February 1, 2002, for the 
two 2-week module courses he took during this time.  He 
cannot be paid beyond the ending dates of the modules.  

As noted above, the facts are not in dispute.  The veteran 
was enrolled in a program of education, and received payment 
at the 1/4 rate for a course taken from August 27, 2001, to 
September 7, 2001, and received payment at the full-time rate 
for two courses he took from January 21, 2002, to February 1, 
2002.  Further development of the case would not change the 
facts in this matter.  In other words, it is not the factual 
evidence that is dispositive of this appeal, but rather the 
interpretation and application of the governing statute.  
Thus, it is not prejudicial to the veteran for the Board to 
proceed to issue a decision at this time without remanding 
the case to the RO for consideration under the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the veteran).  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The appeal on the question of additional payment for the Fall 
2001 and Winter 2002 terms is without legal merit and further 
development or analysis would not be productive.  See Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001); see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).




ORDER

Entitlement to payment for the period beyond September 7, 
2001, for the Fall semester 2001, and payment for the period 
beyond February 1, 2002, for the Winter semester 2002, is 
denied.  


	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


